 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   AUDREY MAYS,                                         Case No. 1:19-cv-00344-AWI-SAB

 8                   Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                          SHOW CAUSE AND DIRECTING
 9           v.                                           SERVICE BY THE UNITED STATES
                                                          MARSHAL WITHOUT PREPAYMENT OF
10   INTERNAL REVENUE SERVICE, et al.,                    COSTS

11                   Defendants.                          (ECF No. 13)

12

13          Audrey Mays (“Plaintiff”) proceeding pro se and in forma pauperis, filed this action

14 seeking a refund of overpaid income taxes. On June 24, 2019, an order issued finding that

15 Plaintiff’s second amended complaint stated a claim and ordering Plaintiff to complete and

16 return the service documents within thirty days. Plaintiff did not return the completed service

17 documents or otherwise respond to the June 24, 2019 order. On August 5, 2019, an order issued

18 requiring Plaintiff to show cause why this action should not be dismissed for her failure to

19 comply. On August 20, 2019, Plaintiff submitted the documents for service.
20          Plaintiff is advised that even though she is proceeding pro se in this action, she is

21 required to be familiar with and comply with the Federal Rules of Civil Procedure, the Local

22 Rules of the Eastern District of California, and orders issued by the Court. Should an order issue

23 in the future requiring Plaintiff to show cause, Plaintiff is required to file a document explaining

24 why she did not comply with the issue addressed. In this instance, the Court shall discharge the

25 order to show cause. However, any future such failures to comply with orders of this court may

26 result in the issuance of sanctions, up to and including dismissal of this action.
27          Accordingly, IT IS HEREBY ORDERED that:

28          1.      The order to show cause issued June 24, 2019 is DISCHARGED;


                                                      1
 1          2.      For each defendant to be served, the Clerk of the Court is directed to forward the

 2 following documents to the U.S. Marshal:

 3                  (1) One completed and issued original summons;

 4                  (2) One completed USM−285 form for each defendant to be served, including the

 5                  United States Attorney's Office for the Eastern District of California;

 6                  (3) One copy of the second amended complaint filed on June 21, 2019, plus one

 7                  copy for service upon the United States Attorney, one for service upon the

 8                  Attorney General of the United States at Washington D.C., and one copy for the

 9                  United States Marshal;

10                  (4) One copy of this order, plus one copy for service upon the United States

11                  Attorney, one copy for service upon the Attorney General, and one copy for the

12                  United States Marshal;

13          3.      Within ten days from the date of this order, the United States Marshal is directed

14 to notify the following defendant of the commencement of this action and to request a waiver of

15 service in accordance with the provisions of Fed. R. Civ. P. 4 and 28 U.S.C. § 566(c):

16                  Internal Revenue Service

17          4.      The United States Marshal shall:

18          a.      Personally serve process and a copy of this order upon the defendant pursuant to

19 Rule 4 of the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
20          b.      Within ten days after personal service is effected, the United States Marshal shall

21 file the return of service for the defendant.

22
     IT IS SO ORDERED.
23

24 Dated:        August 21, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       2
